DETAILED ACTION
Claims 1-4, 7-20 and 22 are pending before the Office for review.
In the response filed December 3, 2020:
Claims 1 and 19 were amended.Claim 22 was newly added.
Claims 5-6 were canceled.
No new matter is present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10-18 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 19, 2020.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 7-9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over LIU et al (U.S. Patent Application Publication 2017/0145311) in view of ISHIKAWA et al (U.S. Patent Application Publication 2009/0001315).
With regards to claim 1 and 19, Liu discloses a silicon layer etchant composition, comprising about 1 wt% to about 30 wt% of an alkylammonium hydroxide (Paragraphs [0039]-[0041]) which overlaps Applicant’s claimed amount of about 1 wt% to about 20 wt%; about 1 wt% to about 50 wt% of an amine compound (Paragraphs [0042]-[00475]) which overlaps Applicant’s claimed amount of about 1 wt% to about 30 wt%; a surfactants (Paragraph [0073]) and water (Paragraph [0037]) wherein all wt% being based on a total weight of the silicon layer etchant composition. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) MPEP 2144.05(I)
Liu does not explicitly disclose about 0.1 wt% to about 0.2 wt% of a nonionic surfactant including both a hydrophobic group and a hydrophilic group wherein the hydrophobic group of the nonionic surfactant includes a C6 toC10 aromatic ring group.
Ishikawa discloses an alkaline aqueous etching solution for etching materials including a silicon substrate comprising about 1 wt% to about 50 wt % of an alkaline component including an alkyl ammonium hydroxide (Paragraphs [0037]-[0038]) which overlaps applicant’s claimed amount of about 1 wt% to about 20 wt% and about 0.01 and 5 wt% of a nonionic surfactant including both a hydrophobic and a hydrophilic group (Paragraphs [0047]-[0048] discloses the inclusion of non-ionic surfactants including polyoxyalkylene alkylether and polyoxyalkylene alkyl phenyl ether) which overlaps 
It would have been prima facie 
With regards to claims 2-3, the modified teachings of Liu renders obvious wherein the alkylammonium hydroxide includes an alkylammonium hydroxide represented by Chemical Formula 1 wherein R1, R2, R3 and R4 are each independently a C1 to C4 alkyl group (Ishikawa Paragraph [0037] discloses tetramethyl ammonium hydroxide).
With regards to claims 4 and 7, the modified teachings of Liu discloses wherein the non-ionic surfactant comprises polyoxyalkylene alkylether and polyoxyalkylene alkyl phenyl ether (Ishikawa Paragraph [0047]) which renders obvious wherein the hydrophilic group of the nonionic surfactant includes a polyoxyalkylene, and wherein the hydrophobic group and the hydrophilic group of the nonionic surfactant are connected to each other via an ether bond.
With regards to claim 8, the modified teachings of Liu renders obvious wherein the amine compound includes a hydroxyl group containing amine compound (Liu Paragraph [0043] discloses for example triethanolamine, n-methyl diethanolamine).
With regards to claim 9, the modified teachings of Liu renders obvious wherein the composition has a pH of about 10-14 (Paragraph [0048]) which overlaps Applicant’s claimed amount of a pH of 11 to 14. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) MPEP 2144.05(I)


Claims are rejected under 35 U.S.C. 103 as being unpatentable over LIU et al (U.S. Patent Application Publication 2017/0145311) in view of ISHIKAWA et al (U.S. Patent Application Publication 2009/0001315).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over LIU et al (U.S. Patent Application Publication 2017/0145311) in view of ISHIKAWA et al (U.S. Patent Application Publication 2009/0001315), as applied to claims 1-4, 7-9 and 19, in further view of HONG et al (WO 2013100318 as evidenced by the machine translation).
With regards to claim 22, the modified teachings of Liu renders obvious wherein the composition includes: about 1 wt% to about 30 wt% of a quaternary ammonium compound (Liu Paragraph [0039]) wherein the quaternary ammonium compound comprises tetramethylammoium hydroxide (Ishikawa Paragrapjs [0038]-[0038]) which overlaps Applicant’s claimed amount of about 1 wt% to about 17 wt% of tetramethylammoium hydroxide; about 1 wt% to about 50 wt% of an amine compound comprising N-methyldiethanolamine or triethanolamine (Liu Paragraphs [0042]-[00475]) which overlaps Applicant’s claimed amount of about 1 wt% to about 30 wt%; and water (Liu Paragraph [0037]) wherein all wt% being based on a total weight of the silicon layer etchant composition. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) MPEP 2144.05(I).
Liu does not explicitly disclose about 0.01wt$ to about 0.2 wt% of polyoxyethylene phenyl ether or polyoxyethylene beta naphthyl ether.
Hong discloses a silicon layer etchant composition (Page 1 lines 11-15, Page 2 lines 63-66), comprising an alkali compound and at least one surfactant selected from the group consisting of polyoxyethylene based compound the surfactant select from the group comprising polyoxyethylene phenyl ether and polyoxyethylene beta naphtol ether in amounts of 0.000001 to 1% by weight (Page 3 lines 80-83, 104-114 Page 6 lines 224-228, Page 8 lines 310-323) which overlaps Applicant’s claimed amount of about 0.01 wt% to about 0.2 wt%. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) MPEP 2144.05(I).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to further modify the modified composition of Liu to include the nonionic surfactant as rendered obvious by Hong because the reference of Hong teaches that the surfactant can control the activity of the hydroxyl ions in the etchant composition and it is possible to increase the number of sheets etched while reducing variations in etching and reducing the number of hydrogen bubbles generated by etching (Page 8 lines 300-309, Page 9 lines 344-347) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired etching using the teachings as rendered obvious by Hong. MPEP 2143D

Response to Arguments
Applicant’s arguments, see pages 8-9 of Applicant’s response, filed December 3, 2020, with respect to 102 rejection of claim 19 have been fully considered and are persuasive.  The 102 rejection of claim 19 has been withdrawn. 

Applicant's remaining arguments filed December 3, 2020 have been fully considered but they are not persuasive.
Applicant argues on pages 10-15 of Applicant’s response that the cited prior art fails to teach or render obvious Applicant’s claimed invention. 

Applicant argues that a prima facie case has not been established. In particular, Applicant argues that the Examiner has failed to establish a prima facie case of obviousness. It is Applicant’s position that the reference of Ishikawa has been improperly interpreted and fails to provide the teachings attributed as cited by the Examiner and thus would fail to lead one of ordinary skill in the art to make the proposed modification. Applicant argues that Ishikawa makes it abundantly clear that the alkaline aqueous solution composition of which he surfactant can provide the sufficient effect of preventing the absorption of Ni on the surface of a substrate during etching and manufacturing. Applicant argues that the Office action has failed to show that Ishikawa reference would actually provide any reason to use the nonionic surfactant thereof in the composition of the Liu reference. As such it is Applicant’s prima facie case of obviousness has not been established. This is found unpersuasive.
It is the Examiner’s position that the Examiner has properly established a prima facie case of obviousness. The Examiner agrees that Liu fails to render obvious Applicant’s claimed surfactant however the Examiner maintains that Liu is properly modified by Ishikawa and the modification for such modification is proper. Ishikawa Paragraphs [0047]-[0051] discloses:
[0047] The surfactant used in the present invention is not particularly limited as long as it is a surfactant used for substrate processing in processes of manufacturing semiconductors and other electronic devices; a non-ionic surfactant is preferred, and a surfactant with a structure of polyoxyalkylene alkylether and polyoxyalkylene alkylphenylether is particularly preferred. 

[0048] The concentration of the surfactant is not particularly limited as long as it can exhibit sufficient effects; with consideration given to exhibition of sufficient effects and stability during storage, the concentration is preferably between 0.01 and 5 wt %, and more preferably between 0.05 and 2 wt %. 

[0049] During a washing or etching process using an alkaline solution, the smaller the amount of adsorption of Ni onto the substrate surface, the better. However, with conventional alkaline solutions, it was impossible to suppress the amount of adsorption of Ni onto the surface of a silicon wafer at 20.times.10.sup.10 atoms/cm.sup.2 or less. 

[0050] Here, in a general semiconductor manufacturing process, when the alkaline aqueous solution composition of the present invention is used, the Ni concentration on the surface of a silicon wafer which has been washed or etched becomes preferably 20.times.10.sup.10 atoms/cm.sup.2 or less, and more preferably 15.times.10.sup.10 atoms/cm.sup.2 or less; furthermore preferably, in the case of P+ low-resistance wafers, it becomes 10.times.10.sup.10 atoms/cm.sup.2 or less. 

[0051] Accordingly, the alkaline aqueous solution composition of the present invention can exhibit a sufficient effect of preventing the adsorption of Ni onto the surface of substrates such as silicon wafers, which is desired in processes of manufacturing semiconductors. 

It is the Examiner’s position that in looking at the highlighted portions as reproduced one of ordinary skill in the art would understand that the surfactant may be used and the nonionic surfactant is preferred in amounts so long as it can exhibit sufficient effects wherein the sufficient effect is preventing the adsorption of Ni onto the surface of the substrate such as silicon wafers. Therefore while Liu discloses that the surfactant is an additional component, it explicitly discloses the addition of the surfactant in amounts to exhibit a sufficient effect of preventing the absorption of Ni onto the surface of the silicon wafer. As such the Examiner maintains the combination of references and rejection on record.
Applicant further argues that the claimed subject matter would not have been obvious based on the Applicant’s ample evidence of surprising and unexpected results. Applicant argues that the specific non-ionic surfactant of the instant claims provides surprising and unexpected results relative to the teachings of the prior art. Applicant points to several examples which may be found in Table 1 which demonstrates the composition provided a surprising and unexpected improvement in surface bubbles, wettability, etch rate and foam breaking rate. Applicant argues that the cited references fail to recognize any significant in the selection of the nonionic surfactant including both a hydrophobic group and a hydrophilic group as compared with another surfactant. 
Applicant further notes that the hydrophobic group of the nonionic surfactant of the instant claims includes a C6 to C10 aromatic group of further improve the etch uniformity. Applicant argues that the effects of the bubble removal and foam breaking would not have been recognized or appreciated in the disclosure of Ishikawa. As such it 
It is the Examiner’s position that while Applicant’s specification demonstrates unexpected results such showing is not commensurate in scope with the claim. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) MPEP 716.02(d) To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). MPEP 716.02(d)(II) It is the Examiner’s position that Applicant’s claims are significantly broader that Applicant’s showing in Table 1. Applicant’s specification appears to demonstrate unexpected results with particular amines, alkylammonium hydroxides and nonionic surfactants. It is the Examiner’s position that Applicant’s showing is not commensurate in scope with the claim. For example, it is unclear if Applicant’s unexpected results would occur regardless of the amine within the composition. As such the Examiner finds Applicant’s arguments unpersuasive.
With regards to newly added claim 22, such claim is addressed with regards to newly added prior art Hong WO 2013100318.
As to the remaining dependent claims they remain rejected as no separate arguments have been provided. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502.  The examiner can normally be reached on 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713